DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election/restriction in the reply filed on December 16, 2021 is acknowledged. The traversal is on the ground(s) that the present application is not a national stage application. This is found persuasive. Thus, the election/restriction has been withdrawn.
Claims 1-21 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
appears applicant is referring to the same guidance system. Amendment and clarification are required.
Claim 14 recites the limitation "the outer surface" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 and 15-20 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 16, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bly et al. (US 2016/0074123), herein referred to as Bly.

Regarding claim 2, Bly discloses further comprises stopping (cease operation, ¶95), in response to determining that the sensor data does not correspond to the surgical plan, the insertion of the surgical tool (128) into the anatomical portion (¶86, ¶95).
Regarding claim 3, Bly discloses wherein executing the surgical plan comprises determining a path (surgical pathway, ¶63) to insert the surgical tool (128) into the anatomical portion.
Regarding claim 7, Bly discloses further comprises instructing, in response to determining that the sensor data does correspond to the surgical plan, a robotic arm to proceed inserting the surgical tool (128) into the anatomical portion (¶93).

Regarding claim 9, Bly discloses wherein the surgical tool (128) is an elongated rigid rod having a cutting tip (e.g. drill) at an insertion end of the surgical tool (¶92), wherein the cutting tip is configured to (i.e. capable of) penetrate through at least one of bone and tissue (figure 8).

Regarding claim 17, Bly discloses wherein the guidance system further comprises a robotic arm (¶93) configured to (i.e. capable of) operate the surgical tool (128), and wherein the guidance system (100) is further configured to (i.e. capable of) instruct, in response to determining that the sensor data does correspond to the surgical plan, the robotic arm to proceed inserting the surgical tool (128) into the anatomical portion (¶93). 
Regarding claim 21, Bly discloses a computer program product (¶28 and figure 2) comprising: a non-transitory computer-readable storage medium (200) having program instructions (202) embodied therewith for verifying a trajectory of a surgical tool (128) during a procedure (¶5, ¶6), the program instructions (202) executable by one or more processors (¶5, ¶6), the program instructions (202) comprising: receiving one or more captured images of an anatomical portion of a patient (¶32), executing a surgical plan (¶20) to insert the surgical tool (128) into the anatomical portion, receiving sensor data (step 310, figure 3) collected from one or more sensors being inserted into the anatomical portion (during a surgical procedure, the computing system may track the position of the surgical instrument, ¶75), the one or more sensors being attached the surgical tool (tracking means, is located, tip of the surgical instrument, ¶77), determining whether the sensor data corresponds to the surgical plan (¶78, ¶79), and sending, in response to determining that the sensor data does not correspond to the surgical plan . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly (US 2016/0074123) in view of Anvari et al. (US 2011/0015649), herein referred to as Anvari.
Regarding claims 4, 5, 6, Bly’s method discloses all the features/elements as claimed but lacks a detailed description on the steps of wherein executing the surgical plan comprises determining, from the one or more captured images, at least one of bone density and tissue density of the anatomical portion, and wherein the received sensor data comprises at least one of bone density and tissue density of the anatomical portion, wherein determining whether the sensor data corresponds to the surgical plan comprises comparing the at least one of bone density and tissue density of the sensor data to the at least one of bone density and tissue density determined in the surgical plan, wherein determining whether the sensor data corresponds to the surgical plan comprises determining whether the at least one of bone density and tissue density of 
However, Anvari teaches the steps of wherein executing the surgical plan comprises determining, from the one or more captured images (¶92), at least one of bone density and tissue density of the anatomical portion (¶51, ¶52), and wherein the received sensor data (5) comprises at least one of bone density and tissue density of the anatomical portion (¶51, ¶52), wherein determining whether the sensor data (5) corresponds to the surgical plan comprises comparing the at least one of bone density and tissue density of the sensor data (5) to the at least one of bone density and tissue density determined in the surgical plan (¶52), wherein determining whether the sensor data (5) corresponds to the surgical plan comprises determining whether the at least one of bone density and tissue density of the sensor data (5) is within a range of the at least one of bone density and tissue density determined in the surgical plan (¶51, ¶52, ¶55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bly’s method with the steps of wherein executing the surgical plan comprises determining, from the one or more captured images, at least one of bone density and tissue density of the anatomical portion, and wherein the received sensor data comprises at least one of bone density and tissue density of the anatomical portion, wherein determining whether the sensor data corresponds to the surgical plan comprises comparing the at least one of bone density and tissue density of the sensor data to the at least one of bone density and tissue density determined in the surgical plan, wherein determining whether the sensor at least one of bone density and tissue density of the sensor data is within a range of the at least one of bone density and tissue density determined in the surgical plan as taught by Anvari, since such steps can be used to feedback information to the operator about the compared expected tissue characteristics and the sensed tissue characteristic (¶55).
Regarding claims 11, 12, 13, 15, Bly’s surgical navigation system discloses all the features/elements as claimed but lacks a detailed description on wherein the one or more sensors are attached to an insertion end of the surgical tool, and configured to measure anatomical information of the anatomical portion, wherein the one or more sensors comprise at least one of impedance sensors, pressure sensors, and strain gauges, wherein the one or more sensors are embedded in the insertion end of the surgical tool, wherein the anatomical information comprises at least one of bone density and tissue density.
However, Anvari teaches wherein the one or more sensors (5) are attached to an insertion end of the surgical tool (3) (¶51), and configured to (i.e. capable of) measure anatomical information of the anatomical portion (¶51, ¶52, ¶55), wherein the one or more sensors (5) comprise at least one of impedance sensors, pressure sensors (¶82), and strain gauges (¶80), wherein the one or more sensors (5) are embedded in the insertion end of the surgical tool (3) (¶51), wherein the anatomical information comprises at least one of bone density and tissue density (¶51, ¶52, ¶55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bly’s surgical navigation system with wherein the one or more sensors are attached to an insertion end of the surgical at least one of impedance sensors, pressure sensors, and strain gauges, wherein the one or more sensors are embedded in the insertion end of the surgical tool, wherein the anatomical information comprises at least one of bone density and tissue density as taught by Anvari, since such a modification can be used to feedback information to the operator about the compared expected tissue characteristics and the sensed tissue characteristic (¶55).
Regarding claims 18, 19, 20, Bly’s surgical navigation system discloses all the features/elements as claimed but lacks a detailed description on wherein the guidance system is further configured to determine, from the one or more captured images, at least one of bone density and tissue density of the anatomical portion, and wherein the received sensor data comprises at least one of bone density and tissue density of the anatomical portion, wherein the guidance system is further configured to determine whether the sensor data corresponds to the surgical plan by comparing the at least one of bone density and tissue density of the sensor data to the at least one of bone density and tissue density determined in the surgical plan, wherein the guidance system is further configured to determine whether the sensor data corresponds to the surgical plan by determining whether the at least one of bone density and tissue density of the sensor data is within a range of the at least one of bone density and tissue density determined in the surgical plan.
However, Anvari teaches wherein the system (1) is further configured to determine, from the one or more captured images (¶92), at least one of bone density and tissue density of the anatomical portion (¶51, ¶52), and wherein the received at least one of bone density and tissue density of the anatomical portion (¶51, ¶52), wherein the system (1) is further configured to (i.e. capable of) determine whether the sensor data (5) corresponds to the surgical plan by comparing the at least one of bone density and tissue density of the sensor data to the at least one of bone density and tissue density determined in the surgical plan (¶52), wherein the system (1) is further configured to (i.e. capable of) determine whether the sensor data (5) corresponds to the surgical plan by determining whether the at least one of bone density and tissue density of the sensor data is within a range of the at least one of bone density and tissue density determined in the surgical plan (¶51, ¶52, ¶55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bly’s surgical navigation system with wherein the system is further configured to determine, from the one or more captured images, at least one of bone density and tissue density of the anatomical portion, and wherein the received sensor data comprises at least one of bone density and tissue density of the anatomical portion, wherein the system is further configured to determine whether the sensor data corresponds to the surgical plan by comparing the at least one of bone density and tissue density of the sensor data to the at least one of bone density and tissue density determined in the surgical plan, wherein the guidance system is further configured to determine whether the sensor data corresponds to the surgical plan by determining whether the at least one of bone density and tissue density of the sensor data is within a range of the at least one of bone density and tissue density determined in the surgical plan as taught by Anvari, since such a modification .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly (US 2016/0074123) in view of Stevens (US 2005/0273107).
Regarding claim 10, Bly’s surgical navigation system discloses all the features/elements as claimed but lacks wherein the surgical tool is an elongated rigid rod having a cannulated body configured to receive another surgical tool inserted therethrough, the other surgical tool being configured to penetrate through at least one of bone and tissue.
However, Stevens teaches a surgical tool is an elongated rigid rod (30) (figure 7B) having a cannulated body (¶36) configured to (i.e. capable of) receive another surgical tool (44) inserted therethrough (figure 7B), the other surgical tool (44) being configured to (i.e. capable of) penetrate through at least one of bone and tissue (figure 7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bly’s surgical navigation system having a surgical tool (e.g. drill) with wherein the surgical tool is an elongated rigid rod having a cannulated body configured to receive another surgical tool inserted therethrough, the other surgical tool being configured to penetrate through at least one of bone and tissue as taught by Stevens, since such a modification would enable precise and concentric placement of the tool (¶36) and wherein the other tool would .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly and Anvari as applied to claims 8 and 11 above, and further in view of Kim et al. (US 2010/0198227), herein referred to as Kim.
Regarding claim 14, the modified Bly’s surgical navigation system discloses all the features/elements as claimed but lacks a detailed description on wherein a protective seal is configured to cover the one or more sensors and a portion of the outer surface of the surgical tool.
However, Kim teaches a protective seal (130, 136, 138, 139) is configured to (i.e. capable of) cover the one or more sensors (¶52) and a portion of the outer surface of the surgical tool (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Bly’s surgical navigation system with a protective seal as taught by Kim, since such a modification would provide a robust surgical tool to repeated contamination and sterilization (¶51). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775